— Lumpkin J.

By the Court

delivering the opinion.
The plaintiff in error had, previous to the passage of the Act of 1st December, 1858, obtained from the State, a license to retail spirituous liquors, in all and every part of Gordon county; consequently,in the town of Calhoun,the place of his residence, where he prosecuted his business. He was in the exercise of this right, when the additional corporation tax of one hundred dollars was imposed upon him.
If the Act admits of two interpretations, and we think it does, that should be adopted most favorable to the tax payer. The Town Council of Calhoun were authorized and empowered to impose a corporation tax of any amount not exceeding one hundred dollars, upon any and all retail establishments, &c. (See Pamplet Acts, 1858, page 130.) It is undoubtedly true, that the language of the statute is comprehensive enough to include those already selling under a license; but it does not necessarily apply to such, And we think it more consonant to principle to hold, that the power delegated to the corporation was only intended to be exercised when the State authority, over the subject of retailing, was withdrawn, as it will be when the present license expires.
To hold otherwise would involve this anomally. Calhoun would be the only place in the State where a citizen *335would be double-taxed for the privilege of retailing spirits. The general law withdraws the jurisdiction of the Slate as to retail licenses, from all those towns which by law have the authority to levy a corporation tax upon this business.
"When Chastain entered upon his traffic, he had no right to anticipate the imposition of this heavy additional tax; and he is involved in this dilemma namely: either to relinquish the money which he has expended, and the business also in which he has invested his means,or to pay an additional sum of one hundred dollars, for the privilege of prosecuting a pursuit which he supposed he had'already-paid for. Give him an opportunity when his present license -expires, to decide whether he will continue in the trade with this superadded tax, or abandon it for some other. This is fair play.
By the literal reading of the law, the tax of one hundred dollars might he assessed, regardless of time, as an income tax upon property or professions; and such may have been the meaning of the Assembly; but such, we apprehend, was not their meaning. There is so much obscurity in the Act that it requires construction, and cannot well be inforced without it. The interpretation we have put upon it, we believe to he the most reasonable and just.
Judgment reversed.